Judgment, Supreme Court, New York County (Michael Sonberg, J.), rendered November 22, 1999, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 2 to 4 years and one year, respectively, unanimously affirmed.
The court properly exercised its discretion in refusing to give an expanded identification charge. The identification issue was thoroughly addressed in summation and the court properly *41instructed the jury on the People’s obligation to prove identity beyond a reasonable doubt (People v Knight, 87 NY2d 873).
We perceive no basis for reduction of sentence. Concur— Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.